Citation Nr: 1826410	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-24 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for irritable bowel syndrome (IBS).

2.  Entitlement to increases in the (10 percent prior to June 13, 2014, and 20 percent from that date) staged ratings assigned for cervical disc disease (a neck disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to June 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part granted service connection for IBS and a neck disability, rated 0 percent, each, effective June 13, 2010 (the day following separation from service).  A June 2014 rating decision assigned increased staged (10 percent from June 13, 2010 to June 13, 2014, and 20 percent from that date) ratings for the neck disability.  In a July 2014 VA Form 9, the Veteran requested a hearing before the Board.  He failed (without giving cause) to appear for such hearing on the January 4, 2017 scheduled date, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  The Veteran's record is now in the jurisdiction of the Indianapolis, Indiana RO.    

The Veteran has submitted a Virginia court order which reflects that he has legally changed his name.  See January 2015 Order for Change of Name.  A name change has not been entered into the VA electronic system, and his name appears as stated to reflect both his name as it appear in VA records and his new (current) legal name.  The matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action is required.


REMAND

The most recent VA examinations to assess the severity of both disabilities on appeal were conducted in June 2014.  In a July 2014 statement, the Veteran reported that his neck pain was at the highest level it has ever been, and that he was "currently awaiting plans of a third surgery."  An August 2015 VA primary care record notes the Veteran's report that physical therapy worsened the symptoms of his neck disability.  April 2018 argument from the Veteran's representative notes that nearly four years have passed since the June 2014 examinations, and requests contemporaneous examinations to assess the current severity of the Veteran's IBS and neck disability.  In light of the alleged worsening and the length of the intervening period since he was last examined, contemporaneous examinations to assess the severity of both disabilities are necessary.      

The record reflects that the Veteran receives periodic VA treatment for IBS and a neck disability.  The most recent VA treatment record in his file is from June 2016.  As records of any treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.  Any pertinent private treatment records outstanding should also be sought.    

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any outstanding private and all updated VA records of evaluations or treatment the Veteran has received for IBS and a neck disability, specifically including all such VA records generated since June 2016 (when the most recent VA treatment records in the record are dated).  The Veteran should be asked to provide identifying information (and authorizations for VA to obtain records) of all private evaluations or treatment he has received for IBS and a neck disability (records of which are not already in the record).  If any VA records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected cervical spine disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should note whether or not there have been incapacitating episodes of disc disease (and if so, their frequency and duration) and whether the spine is ankylosed.  The examiner should also note whether there are any associated neurological symptoms.  

The examiner must include rationale with all opinions.
 
3. The AOJ should also arrange for a GI diseases examination of the Veteran to assess the current severity of his IBS. The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms of, and impairment due to, the IBS in detail. The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

